DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief and Examination
This office action is in response to the appeal brief filed 26. No claims have been amended. Claims 2, 7, 10-12, 16, 22-23, 28-29, 31 and 33-72 have been cancelled. No claims have been added. Therefore, claims 1, 3-6, 8-9, 13-15, 17-21, 24-27, 30 and 32 are presently pending in this application.
In view of the Appeal Brief filed on 26 July 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi (8,012,169 B2) in view of Lonky et al. (8,915,894 B1).
Regarding claim 1, figure 1 Joshi discloses a controlled pressure device 10 for tissue treatment, the device: a reactor housing element (housing 102 and perimeter, 116) configured to at least partially define an at least substantially air-tight enclosed volume (cavity 130) around a tissue site when fixed in space in relation to the tissue site (a sealing means 108 placed under the housing includes an adhesive that creates an air-tight seal around the perimeter 116 of the device 10, see col. 4 lines 52-59); and a reactor (oxygen absorbing means 104) positioned in the enclosed volume and configured to react with a selected gas found in air, wherein the reactor consumes the selected gas within the enclosed volume while the enclosed volume is substantially air-tight around the tissue site to thereby reduce pressure around the tissue site (when the device 10 is placed on the wound reactor 104 reacts with oxygen around the wound within the enclosed volume 130 when sealing means 108 is removed and the reactor housing element 102/116 is placed on the tissue site, the reactor housing element 102/116 being gas impermeable so that the enclosed volume 130 is substantially air-tight around the tissue site, see col. 4 lines 60-67 and col. 5 lines 1-8).

	However, in figures 1-3 Lonky teaches a reactor housing 110 with an enclosed volume 290 and a cream located in the enclosed volume 290 (the cream is supplied to the tissue when the reactor housing 110 is placed on the site, see col. 8 lines 42-67 and col. 9 lines 1-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi’s enclosed volume to include a cream as taught by Lonky to slow or arrest the flow of blood on a wound site of the user by providing a therapeutic cream, see abstract of Lonky.
Claims 1, 3-4, 6, 17, 20-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (8,012,169 B2) in view of Rawlings et al. (5,409,472 A) and Sun et al. (2005/0015042 A1).
Regarding claim 1, figure 1 Joshi discloses a controlled pressure device 10 for tissue treatment, the device: a reactor housing element (housing 102 and perimeter, 116) configured to at least partially define an at least substantially air-tight enclosed volume (cavity 130) around a tissue site when fixed in space in relation to the tissue site (a sealing means 108 placed under the housing includes an adhesive that creates an air-tight seal around the perimeter 116 of the device 10, see col. 4 lines 52-59); and a reactor (oxygen absorbing means 104) positioned in the enclosed volume and configured to react with a selected gas found in air, wherein the reactor consumes the selected gas within the enclosed volume while the enclosed volume is substantially air-
Joshi discloses a fluid absorber 106 for absorbing wound fluid placed in the enclosed volume 130, see col. 5, lines 4-8, but does not disclose cosmetic liquid or cream located in the enclosed volume.
However, in figure 9 Rawlings teaches a cosmetic agent located in an enclosed volume (a foam absorbent layer 32 contains topically effective antibacterial agent, see col. 10 lines 11-24 and col. 13 lines 16-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi’s fluid absorber with the addition of cosmetic agent as taught by Rawlings to allow the wound to recover more quickly.
The modified Joshi device discloses that the cosmetic agent is a medicament comprised of chlorhexidine gluconate, see col. 10 lines 11-24 of Rawlings, but does not disclose that the cosmetic agent is a liquid or cream.
However, in figure 1 Sun teaches an absorbent pad 120 having a chlorhexidine gluconate as a cream (the absorbent pad 120 is made of a sponge-like material and is impregnated with a cream having a salicylic acid and a chlorhexidine gluconate solution, see paras. [0055]-[0063], [0145] and [0155]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 3, the modified Joshi device discloses that the cosmetic cream includes salicylic acid (the cosmetic cream includes salicylic acid, see para. [0155] of Sun). 
Regarding claim 4, the modified Joshi device discloses a pad (fluid absorber 106, see fig. 1 of Joshi) is impregnated with the cosmetic cream (as taught by Rawlings and Sun in the rejection of claim 1 above).
Regarding claim 6, the modified Joshi device discloses a release layer (sealing disc 132, see fig. 1 of Joshi) adhered to a lower surface of the reactor housing element  (release layer 132 is positioned underneath the reactor housing element 102/116, see fig. 1 of Joshi), wherein the release layer provides an air-tight barrier such that air is precluded from access to the reactor (see fig. 1 of Joshi) until after the release layer is removed from the reactor housing element  (release layer 132 creates an air-tight seal to protect the contents of the device 10 and the reactor 104 is activated after release layer 132 is removed, see col. 4 lines 52-67 to col. 5 lines 1-8 of Joshi).
Regarding claim 17, the modified Joshi device discloses that the reactor housing element includes a hood (housing 102, see fig. 1 of Joshi) and a lower peripheral section (perimeter 116, see fig. 1 of Joshi) at least partially surrounding the hood (the hood 102 is shaped as a cover for the device 10 and the lower peripheral section 116 surrounds the lower portion of the device 10, see fig. 1 of Joshi), the reactor housing element being configured such that a downward force on the hood results in an outward 
Regarding claim 20, the modified Joshi method does not disclose a pressure relief valve on the reactor housing element, wherein the pressure relief valve allows for selective communication between the enclosed volume and ambient. 
However, in the alternate embodiment of figure 5b Joshi teaches a pressure relief valve 150 that allows for selective communication between the enclosed volume and the ambient (pressure relief valve 150 allows air to be released from the device to the ambient to reduce pressure in the cavity, see col. 7 lines 64-67 to col. 8 lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor housing element with the addition of a pressure relief valve as taught by an alternate embodiment of Joshi to allow the device remove air from the device to reduce pressure in the enclosed volume.
Regarding claim 21, the modified Joshi device lacks a detailed description of the controlled pressure device is configured to allow an operator to change the size of the enclosed volume while the reactor consumes the selected gas in the enclosed volume.
However, in the alternate embodiment of figure 5b, Joshi teaches that an electrochemical wound therapy device 10 has an elastic housing 102 configured to allow an operator to change the size of the enclosed volume (the housing 102 is made of an elastic material which the user can squeeze to reduce pressure in the device 10 
Regarding claim 25, the modified Joshi device discloses that the reactor is a zinc-air battery, see col. 6, lines 35-40 of Joshi.
Regarding claim 26, the modified Joshi device discloses that the reactor is configured to consume ambient oxygen to heat cosmetic cream in the enclosed volume (the reactor 104 consumes oxygen which generates a vacuum in the enclosed volume 130 to reduce gas pressure, see col. 5 lines 1-8 of Joshi; the reactor 104 would be capable of heating the cosmetic cream, as taught by Rawlings and Sun, in the enclosed volume 130).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Pendicini et al. (2014/0109890 A1).
Regarding claim 5, the modified Joshi device discloses that the reactor is a zinc-air battery, see col. 6 lines 35-40 of Joshi, but lacks a detailed description of the reactor includes a reactor substrate, a reducing agent, a binder, and an electrolyte solution.
However, in figure 2 Pendicini teaches that a heater 10 includes a heater substrate 12 with a reducing agent, binding agent, and an electrolyte solution (heater substrate 12 is adjacent to an electrolyte solution to produce a sustained exothermic .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Spence (4,226,232 A) .
Regarding claim 8, the modified Joshi device discloses an air-tight barrier 132 (see fig. 1 of Joshi) selectively removable from the reactor housing element 102/116 (see fig. 1 of Joshi) and that the selected gas is precluded from access to the reactor 104 until after the air-tight barrier 132 is removed (see col. 4 lines 52-59 of Joshi), but lacks a detailed description of a package including a plurality of air tight barriers selectively removable from the package, wherein the reactor is positioned within the package and the selected gas is precluded from access to the reactor until after the air-tight barrier is removed from the package.
However, in figures 1-2 Spence teaches a package 16 including a plurality air-tight barrier (top, sides and bottom sheets of the package 16) selectively removable from the package 16, wherein the device 10 is positioned within the package 16 and the selected gas is precluded from access to the device 10 until after the air-tight barrier is removed from the package 16 (the package 16 includes the air-tight barriers and the package 16 is an air-tight bag, see col. 4 lines 53-66, since the package can be opened and is made of aluminum foil, the air tight barriers are capable of being selectively 
The modified Joshi device discloses that package (of Spence) includes a plurality of air tight barriers (each side of 16, of Spence, is an air tight barriers) and that the selected gas is precluded from access to the reactor until after at least one of the plurality of air-tight barriers is removed from the package (the user must remove the bag having the air-tight barriers and the seal 132 of Joshi to allow the selected gas to access the reactor).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Huang et al. (2003/0162095 A1).
Regarding claim 9, the modified Joshi device discloses that the reactor 104 is configured to cycle gas pressure in the enclosed volume (see col. 5 lines 1-19 of Joshi), but lacks a detailed description of a plurality of reactors including a first reactor element configured to begin consuming oxygen after being exposed to oxygen for a first period of time and a second reactor element configured to being consuming oxygen after being exposed to oxygen a second period of time, which is greater than the first period of time. 
However, in figure 2 of Huang teaches that a metal-air battery has a web-shaped anode 34 with a first controlled release anode composition 50 and a first controlled . 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Locke et al. (2011/0264062 A1).
Regarding claims 13-14, the modified Joshi device discloses that the perimeter of the reactor housing element has adhesive for contacting a subject’s skin (see col. 4 lines 60-66 of Joshi), but does not disclose a skin contacting element including a skin contacting side for contacting a subject’s skin, where the skin contacting element includes an opening extending through the skin contacting element from the skin contacting side to an interface side, which is opposite to the skin contacting side and 
However, in figure 3 Locke teaches a skin contacting element 322 including a skin contacting side for contacting a subject’s skin (the skin contacting element 322 has a lower surface with adhesive for contacting and creating a seal around a tissue site 114, see paras. [0041]-[0042]), where the skin contacting element 322 includes an opening 331 extending through the skin contacting element 322 from the skin contacting side to an interface side (the opening 331 allows liquid to be drown from the tissue site 114 to the interior of an enclosed volume, see para. [0043]; the interface side being opposite the skin contact side and connecting the skin contact element 322 to a microbial fuel cell 325, a diverter layer 332 and a drape 128, see para. [0057]), which is opposite to the skin contacting side 34 and the reactor housing element 128/332 affixes to the interface side of skin contacting element 322 providing a substantially air-tight seal between the reactor housing element 128/332 and the skin contacting element 322 (the skin contacting element’s 322 interface side is affixed to the reactor housing element 128/332 and the skin contacting element 322 creates a seal with the reactor housing element 128/332 to provide an air-tight seal between the reactor housing element 128/322 and the skin contacting element 322, see paras. [0056]-[0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi perimeter with the addition a skin contacting element as taught by Locke to distance the reactor from the skin and wound fluids of the user to prevent contamination of the 
Regarding claim 14, the modified Joshi reference further discloses that the reactor housing element affixes to the interface side of skin contacting element providing a substantially air-tight seal between the reactor housing element and the skin contacting element (the skin contacting element 34/35 is laminated with the reactor housing element 32 which would create an air-tight seal between the laminated section of reactor housing element 32 and the skin contacting element 34/35, see fig. 9 and col. 13 lines 16-30 of Rawlings).
Regarding claim 15, the modified Joshi reference further discloses that an air-tight barrier (sealing means 108, see fig. 1 of Joshi) selectively removable from the reactor housing element, wherein the reactor is positioned between the reactor housing element and the air-tight barrier and the selected gas is precluded from access to the reactor until after the air-tight barrier is removed from the reactor housing element (the air-tight barrier 108 prevents air from entering the enclosed volume 130 and once air-tight barrier 108 has been removed the reactor 104 will be able to begin absorbing oxygen, see fig. 1 and col. 4 lines 60-66 of Joshi).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Sun et al. (6,890,553 B1; hereinafter referred to as Sun'553).

However, in figure 1 Sun’553 teaches that an exothermic device 500 has a liquid impermeable - water impermeable membrane 130 interposed between the reactor 200 and the tissue site when the reactor housing element 250 is fixed in space in relation to the tissue site (liquid impermeable - water impermeable membrane 130 is made of polyethylene, a well-known air permeable material, and is interposed between the reactor 200 and a tissue site to prevent solids or liquids from contacting the reactor 200, see col. 4 lines 17-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi enclosed volume with the addition of a liquid impermeable - air impermeable membrane interposed between the reactor and the tissue site as taught by Sun’553 to prevent the reactor from losing efficiency due to contamination with liquids in the enclosed volume, see col. 4 lines 17-20 of Sun’553. 
 Regarding claim 19, the modified Joshi device discloses the liquid impermeable - air permeable membrane (as taught by Sun) in the rejection of claim 18 above.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Maget et al. (6,171,368 B1) and Hartwell et al. (2015/0159066 A1).
Regarding claim 24, the modified Joshi device discloses that the reactor 104 is a zinc-air battery which removes oxygen from the enclosed volume 130, see col. 6 lines 35-40 of Joshi, but lacks a detailed description of the reactor being configured having a 
However, in figure 9 Maget teaches that an oxygen extraction device 100 uses a zinc-air battery with a predetermined scavenging capacity (SC) (zinc-air battery is configured to scavenge considerable amounts of oxygen across a silicon film barrier while compensating for a leakage of oxygen to the ambient, see col. 11 lines 57-67 and col. 12 lines 53-62), wherein the enclosed volume has a determine volume (DV) (the oxygen is scavenged from a vial having a nominal volume, see col. 12 lines 39-50), the controlled pressure device is configured to have a maximum leakage rate (LR) for air entering the enclosed volume (the oxygen extraction device 100 assumes a maximum leakage current which is equivalent to an oxygen intake rate and that the zinc air battery should be in excess of the initial extraction energy to compensate for oxygen diffusion from the atmosphere back into the container, see col. 12 lines 55-60 and col. 13 lines 31-33). 
Maget lacks a detailed description of a minimum wear time (MWT) or wherein: SC > DV*(% of selected gas in air + LR*(% of selected gas in air)*MWT.
However, in figure 2a of Hartwell teaches that negative pressure wound therapy dressing 13 has a maximum negative pressure leak rate and is configured to a minimum wear time (the negative pressure wound therapy dressing 13 uses an adhesive sealant to maintain a negative pressure leak rate of up to 20 ml min-1 and is .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Scherson et al. (5,578,022 A) .
Regarding claim 27, the modified Joshi device discloses that the reactor consumes oxygen within the enclosed volume to reduce gas pressure within the enclosed volume (the reactor 104 consumes oxygen which generates a vacuum in the enclosed volume 130 to reduce gas pressure, see col. 5 lines 1-8 of Joshi; the reactor 104 would be capable of heating the cosmetic cream, as taught by Rawlings and Sun, in the enclosed volume 130), but lacks a detailed description of an additional reactor configured to consume ambient oxygen to heat cosmetic cream in the enclosed volume. 
However, in figure 1 of Scherson teaches that an oxygen producing bandage has additional reactors 50 configured to consume ambient oxygen (the reactors 50 are zinc-air batteries which consume ambient oxygen, see col. 4 lines 53-62). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor with the addition of .
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 13 above, and further in view of Boehringer et al. (2009/0287129 A1).
Regarding claims 30 and 32, the modified Joshi device discloses that the reactor housing element 102/116 has a perimeter 116 which contacts the skin when sealing means 108 is removed (see col. 4 lines 60-66 of Joshi), but lacks a detailed description of a skin massaging element positioned in the enclosed volume, wherein the skin massaging element is positioned adjacent to the tissue site when the skin contacting side of the skin contacting element is in contact with a subject’s skin, wherein the skin massaging element includes an undulated bottom surface, or that the skin massaging element is a membrane including openings through which cosmetic cream passes
However, in figure 6 Boehringer teaches a skin massaging element 600 positioned in an enclosed volume (the enclosed volume created by wound cover 606), wherein the skin massaging element 600 is positioned adjacent to the tissue site 702 when the skin contacting side of the skin contacting element 606 is in contact with a subject’s skin (the skin contacting element 606 being placed over the tissue site 702 and having a lower side placed in contact with the subject’s skin, see fig. 6 and para. [0059]), wherein the skin massaging element 600 includes an undulated bottom surface and that the skin massaging element 600 is a membrane including openings through which cosmetic cream passes (the skin massaging element 600 includes a bottom surface, which is shown to have discontinuous depressions 604 which create an .
Response to Arguments
Applicant' s arguments, see the appeal brief filed 26 July 2021, with respect to the rejection(s) of claim(s) 13-15 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Locke et al. (2011/0264062 A1).
Applicant' s arguments, see the appeal brief filed 26 July 2021, with respect to the rejection(s) of claims 30 and 32 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Boehringer et al. (2009/0287129 A1).
Applicant's arguments filed 2 have been fully considered but they are not persuasive. 
On page 11, lines 14-17, applicant argues:
"The rejection of claim 1 should be reversed because it would not have been obvious to modify Joshi to have a cosmetic liquid or cream located in the enclosed volume. This is  because Joshi teaches away from making such a modification and because such modification would make Joshi unsuited for its intended purpose".
	However, Joshi’s negative-pressure bandage is designed to provide wound healing and includes the wound-fluid absorbing means 106 for absorbing wound fluids. Joshi’s oxygen absorbing means 104, though above the wound-fluid absorbing means 106, is within the cavity 130 created by the housing 102 such that the oxygen absorbing means 104 is in contact with said wound fluid despite the presence of the wound-fluid absorbing means 106. The oxygen absorbing means 104 remains capable of performing its function of creating a negative pressure environment despite the presence of fluid within the cavity which shows that Joshi’s oxygen absorbing means 104 is capable of operating in an environment having fluid, see col. 5 lines 1-8 of Joshi. Therefore, the addition of a cosmetic cream into the foam absorbent layer 32, as taught by Lonky or as taught by Rawlings and Sun in the rejections of claim 1 above, would be obvious to one of ordinary skill in the art. The cosmetic cream, as taught by Lonky, is located on an absorbent pad 290 that absorbs wound fluid contacting the skin of the user and provides the benefit of slowing or arresting the flow of blood on a wound site of the user by providing a therapeutic cream, see the abstract and col. 8 lines 42-67 and col. 9 lines 1-12 of Lonky, which does not prevent the oxygen absorbing means (of 
On page 12, lines 10-14, page 13, lines 6-10 and lines 17-20, and page 14, lines 3-6, applicant argues:
"In particular, Joshi teaches that drying a wound promotes healing, and thus teaches away from introducing a cosmetic liquid or cream into the enclosed volume of the device because this would add fluid to the wound area and inhibit drying and healing of the wound. This modification would therefore render the device unsuited for its intended purpose of healing wounds … The skilled artisan would NOT want to apply a cosmetic liquid or cream to the already seeping wound as suggested, as this would introduce more fluid to the wound area. This is because having more fluid in the wound area would necessarily inhibit absorption of the wound fluid into the wound-fluid absorbing means 106 since there would simply be more fluid to absorb … In other words, the suggested modification would moisturize the wound, which is exactly opposite of the goal of Joshi of drying out the wound … Consequently, any amount of cosmetic liquid or cream added inside the cavity would necessarily decrease the 
	However, Joshi relies on an oxygen absorbing means 104, within a cavity 130 and in contact with wound fluid, to create a negative pressure environment to perform the function of wound healing, see col. 4 lines 60-67 and col. 5 lines 1-8 of Joshi. Joshi including the wound-fluid absorbing means 106, below the oxygen absorbing means 104, to absorb wound fluid, see fig. 1 of Joshi. The cosmetic cream, as taught by Lonky (Lonky having an absorbent pad within a negative pressure device) or Rawlings and Sun, is located in an absorbent pad that absorbs wound fluid, which is in proximity to the tissue site, and the cosmetic cream is configured to be applied to and treat the wound of the user to promote wound healing, see col. 8 lines 42-67 and col. 9 lines 1-12 of Lonky, col. 10 lines 11-24 and col. 13 lines 16-21 of Rawlings and para. [0155] of Sun. The applicant has provided no evidence to support the claim that a cosmetic cream in Joshi’s enclosed volume would render the device unsuitable. The rejections of claim 1 as recited above are maintained.
On page 14, lines 19-23 and lines 29-31, applicant argues:
"a skilled artisan would not expect the cosmetic liquid or cream “to slow or arrest the flow of blood on a wound site” (Office Action, page 4) or “to allow the wound to recover more quickly” (Office Action, page 5) … The negative pressure created in the cavity would be expected to act on the cosmetic liquid or cream like it acts on the other fluids excreted from the wound, which is to pull the fluids away from the wound".
	However, Lonky discloses that an absorbent pad 290 includes the cosmetic cream and further discloses that the absorbent pad 290 that absorbs wound fluid is 
On page 16, lines 6-12, and page 17, lines 2-4, applicant argues:
" The device of FIG. 1 of Joshi is much different in that it has a gas-impermeable rigid housing 130 that is preferably constructed from rigid or semi-rigid type material so that it is capable of retaining a vacuum space surrounding the wound. (See Joshi Col 4:66 to Col. 5:1). Because it has a rigid housing, the device would not collapse under vacuum created from the oxygen absorbing means 104, and would thus not push any cosmetic liquid or cream into a wound as is accomplished using the collapsible device of Lonky 
	However, Joshi discloses that the housing 102 is “semi-rigid type material”, col. 4 line 66 to col. 5 line 1, and “designed such that it is capable of holding the vacuum”, see col. 5 lines 24-27 of Joshi. The semi-rigid material is only required to be “fluid-impermeable” and includes “steel, aluminum, copper alloys, and dense plastics such as polypropylene, polyvinyl chlorides, polyethylene, berex, nylon and Teflon”, see col. 2 lines 36-40 of Joshi. Therefore, Joshi’s housing is disclosed as including material that is well known to be deformable, if rigid, and the cavity includes the wound-fluid absorbing means which is in direct contact with the wound site when the device is in operation. The wound-fluid absorbing means, of Joshi, is not required to be moved toward the wound site of the user due to the device’s construction, which has the wound-fluid absorbing means already in contact with the wound site, see fig. 1 of Joshi. 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lonky is not relied on to teach a housing structure, Lonky is only relied on to teach that an absorbent pad is impregnated with a cosmetic cream is placed on a wound site to apply the cosmetic cream and absorb wound fluid in a negative pressure environment, see abstract of Lonky. Joshi discloses the positioning of the wound-fluid absorbing means on the wound site and benefits from the addition of a cosmetic cream 
On page 19, lines 16-25, applicant argues:
"The rejection of claim 18 should be withdrawn because the rejection fails to explain how or why exposing the oxygen absorbing means 104 to liquids would prevent the oxygen absorbing means 104 from reacting with oxygen. The oxygen absorbing consumes oxygen by chemically reacting with oxygen, not with water. Therefore, it is has not been established that liquids contacting the oxygen absorbing means 104 would have any detrimental effect on the efficiency of the oxygen absorbing means 104 to react with oxygen". 
However, Joshi’s oxygen absorbing means 104 is shown to be within the cavity 130, created by the housing 102, such that the oxygen absorbing means 104 is in contact with said wound fluid despite the presence of the wound-fluid absorbing means 106 below the oxygen absorbing means 104. Joshi discloses that the oxygen absorbing means 104 is designed to consume oxygen within the cavity 130 and further create a negative pressure environment despite the presence of the wound fluid, see col. 5 lines 1-8 of Joshi. However, one of ordinary skill in the art would be motivated to provide additional layers between the oxygen absorbing means 104 and the wound fluid to further promote the oxygen absorbing means’ 104 ability to absorb oxygen within the cavity 140. Sun’553 teaches that a liquid impermeable - water impermeable membrane 130 is made of polyethylene, a well-known air permeable material, and is interposed 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Buan (2013/0150814 A1) is cited to show a skin contacting element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEXANDER MORALES/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785